         Case 1:19-cr-00472-PAC Document 68
                                         67 Filed 07/14/20
                                                  07/13/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York
                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007



                                                                  July 13, 2020

By ECF
Honorable Paul A. Crotty
United States District Judge
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, NY 10007

       Re:     United States v. Tagliaferro, et al., 19 Cr. 472 (PAC)

Dear Judge Crotty:

        The parties jointly request that the Court adjourn the status conference currently scheduled
for July 17, 2020, given the continued uncertainty as to when a trial in this matter can be scheduled.
Counsel for defendant Tagliaferro seeks an adjournment of approximately 60 days. The
Government seeks an adjournment of approximately 30 days, in the hope that there will be further
information within 30 days. Counsel for defendant DeFalco consents to the adjournment, and has
no preference as to the date.

        If the Court grants the adjournment request, the Government respectfully requests that the
Court exclude time between now and the next conference date, pursuant to 18 U.S.C. §
3161(h)(7)(A), in light of recent public events and their effect on the parties’ ability to prepare for
trial. Both defendants consent to the request to exclude time through either date.

7/14/2020                                              Respectfully submitted,
The July 17 conference is adjourned
to Monday, August 17 at 11:15 AM.                      AUDREY STRAUSS
Time is excluded through August 17,                    Acting United States Attorney
2020, to allow the parties to prepare                  Southern District of New York
for trial. SO ORDERED.
                                               By:                 /s/
                                                       Thomas A. McKay / Jarrod L. Schaeffer
                                                       Assistant United States Attorneys
                                                       Tel: (212) 637-2268 / 2270


cc: Counsel of Record (via ECF)
